Citation Nr: 0206912	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  00-03 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right inguinal 
hernia.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1944 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied service connection for a right inguinal hernia.

The case was previously before the Board in February 2001, 
when it was remanded to attempt to obtain additional medical 
records.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The medical evidence reveals that the veteran currently 
has bilateral inguinal hernias.

3.  The evidence of record reveals that the veteran had a 
left inguinal hernia during service.  

4.  There is no competent medical evidence that relates the 
veteran's current right inguinal hernia to his military 
service.  




CONCLUSION OF LAW

A right inguinal hernia was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
his claim and to provide him notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that a remand or additional development is 
not required for the issue adjudicated below.  The 
supplemental statement of the case in July 2000 advised the 
veteran of the requirements to establish entitlement to 
service connection for his right hernia, namely, that it must 
have been shown during service or shown by competent evidence 
to be causally related to military service.  The February 
2001 remand to the RO ordered that the veteran be contacted 
and requested to provide information related to physicians 
who may have treated him for his claimed right inguinal 
hernia disorder.  In March and in April 2001, the RO 
contacted the veteran and requested this information and 
informed him of the provisions of the VCAA.  In May 2001, the 
veteran informed VA that he had no more information to submit 
in support of his claim  

II  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2001).  This is commonly referred 
to as "direct" service connection.  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (2001).  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(d) (2001); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992

There is ample medical evidence of record which indicates 
that the veteran currently suffers from bilateral, right and 
left, inguinal hernias.  There is a current VA examination 
report along with private medial evidence which confirms this 
diagnosis.  However, the Board notes that this evidence is 
dated from 1998 to present.  The medical history contained in 
these records is solely based on the veteran's allegations of 
suffering a bilateral hernia during service in World War II.  
There is no medical evidence from 1946 until 1998, a period 
of time over half a century in length.  

The Board notes that the veteran is service-connected for a 
left inguinal hernia.  Service connection was granted in 
1946, upon the veteran's separation from service.  There is a 
current diagnosis of both a right inguinal hernia and a left 
inguinal hernia.  That the veteran currently suffers from a 
right inguinal hernia is not in dispute.  Rather, the 
veteran's claim fails because there is no medical evidence of 
a right inguinal hernia during service, and no competent 
medical evidence which relates the veteran's current right 
inguinal hernia to service.  

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports 
along with treatment and hospital records which span the 
veteran's entire period of service.  They reveal that the 
veteran was diagnosed with a left inguinal hernia during 
service.  These records reveal that the veteran was underway 
aboard a navy ship in the fall of 1945 when he experienced 
left sided pain when lifting a heavy object.  The pharmacist 
mate diagnosed the veteran with a hernia.  Upon return to the 
United States, the veteran was referred to a physician.  
Surgical repair of the hernia was not conducted because the 
veteran exhibited chronic upper respiratory symptoms which 
medical authorities tried to treat and cure prior to under 
taking any operation.  

There is some question as to the actual diagnosis contained 
in the veteran's service medical records.  The veteran 
maintains that he suffered from a bilateral (double) hernia 
during service.  To support this assertion he points to 
several service medical records which show the diagnosis of 
his injury as "DU Hernia Inguinal Indirect."  This is the 
diagnosis that is indicated on the front side of his March 
1946 separation examination report in the section entitled 
"history of illness or injury."  However, on the reverse 
side the diagnosis "Lt. Inguinal hernia" is indicated.  The 
veteran maintains that the abbreviation "DU" in his service 
medical records indicates that he had a double hernia, while 
the RO indicated it stood for duodenal ulcer.  The veteran 
solicited a medical opinion from Dr. Wilson, his private 
physician, as to what the abbreviation "DU" in his service 
medical records meant.  Doctor Wilson indicated that "DU 
inguinal hernia . . .  suggests to me that the practitioner 
made an error in designation and really meant double inguinal 
hernia which is the patient's historical diagnosis."  

The Board finds Dr. Wilson's opinion unpersuasive.  First, he 
indicates that the diagnosis in question is "DU inguinal 
hernia."  However, review of the service medical records 
reveals that the diagnosis was actually stated "DU Hernia 
Inguinal Indirect."  The transposition of order of the words 
contained in the diagnosis leads the Board to believe that 
Dr. Wilson has never reviewed the veteran's actual service 
medical records, but is rendering his opinion based solely on 
a history provided by the veteran.  In the narrative portions 
of all the service medical records which relate to treatment 
of the veteran's hernia, the hernia is consistently 
identified as a left inguinal hernia.  

The veteran separated from service in March 1946.  He filed a 
claim for service connection for a left inguinal hernia upon 
separation.  In support of this claim he submitted a letter 
from a private physician dated July 1946 which stated that 
"I have examined [the veteran]:  He is suffering from a left 
inguinal hernia, which he had when dismissed from the 
service."  All of the narrative portions of the veteran's 
service medical records and this private medial record reveal 
that the veteran was examined and diagnosed with a left 
inguinal hernia.  It is contrary to common sense to think 
that multiple medical personnel at different duty stations in 
the military, and the private doctor, examined the veteran 
for a left inguinal hernia, and missed diagnosing a right 
inguinal hernia at the same time.  

In May 2000, the veteran and his wife presented sworn 
testimony at a hearing at the RO.  The veteran testified that 
he suffered a bilateral hernia during service and that he has 
had to wear a double truss to treat this condition ever 
since.  Upon direct questioning as to why he only filed a 
claim for service connection for a left inguinal hernia in 
1946, the veteran simply indicated that he did not know.  

The Board notes that the veteran's wife testified at the May 
200 hearing and has submitted several written statements on 
his behalf.  These statements are not material to the claim.  
The evidence of record clearly indicates that the veteran 
married his wife in 1995, which was almost 50 years after he 
separated from service.  There is no indication that his wife 
knew him during service or upon his separation from service.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a right inguinal hernia.  
The veteran maintains that he suffered a double hernia during 
service.  However, the evidence contemporaneous with the 
veteran's service, his service medical records and the 1946 
private medical report, clearly indicates that he only 
suffered a left inguinal hernia.  There is a complete absence 
of any evidence related to the veteran's claimed hernia for 
the period of time from 1946 until 1998, a period of time 
over half a century long.  The current medical evidence which 
indicates that he had a double hernia during service is 
solely based on a medical history provided by the veteran.  
Bare transcription of medical history provided by the veteran 
by a physician does not transform such evidence into 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  All of the competent medical evidence 
contained in the service medical records and the 1946 private 
medial report clearly shows that the veteran suffered only 
from a left inguinal hernia during service.  As such, service 
connection for a right inguinal hernia must be denied.  


ORDER

Service connection for a right inguinal hernia is denied.  


		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

